Citation Nr: 1423797	
Decision Date: 05/27/14    Archive Date: 06/03/14

DOCKET NO.  12-24 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for a right arm and shoulder disability.  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 


INTRODUCTION

The Veteran had active air service in July 1974.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in November 2013.  A transcript of that hearing has been associated with the claims file. 


REMAND

The Board finds that additional development is required before the claim on appeal is decided.  

The Veteran has asserted that he sustained additional neurological injury to his right arm as a result of a July 2008 cubital tunnel release surgical procedure performed at the VA Medical Center.  

A review of the record shows that the various surgical reports regarding the July 2008 procedure have been obtained and associated with the record.  However, follow-up and post-surgical treatment records do not appear to have been obtained for review.  Therefore, attempts to identify and obtain pertinent medical records must be made before a decision is made in this case.  

The Veteran has reported additional injury as a result of his July 2008 surgery at the VA Medical Center, but he has not been provided a VA examination to determine the extent of any additional injury and whether any additional injury was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the surgical treatment; or an event not reasonably foreseeable.  

Therefore, the Veteran should be provided a VA examination to determine the nature and extent of any additional right arm disability as a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault; or an event not reasonably foreseeable.  

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding VA Medical Center treatment records not already associated with the claims file.

2.  Then, schedule the Veteran for a VA examination of the right arm and shoulder.  The examiner must review the claims file and must note that review in the report.  Any indicated studies should be performed.  The supporting rationale for all opinions expressed should be provided.  Based on the examination of the Veteran and a review of the record, the examiner should provide the following medical opinions: 

a)  Is it at least as likely as not (50 percent or greater probability) that the Veteran has additional right arm or shoulder disability as a result of the July 2008 cubital tunnel release surgical procedure?  

b)  If there is additional right arm or shoulder disability, is it at least as likely as not (50 percent or greater probability) that the additional disability is the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the surgical treatment?  

c)  If there is additional right arm disability, is it at least as likely as not (50 percent or greater probability) that the additional disability is the result of an event not reasonably foreseeable?

3.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

